Order entered October 29, 2013




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-11-00970-CV

         CTMI, LLC, MARK BOOZER AND JERROD RAYMOND, Appellants

                                            V.

      RAY FISCHER AND CORPORATE TAX MANAGEMENT, INC., Appellees

                    On Appeal from the 192nd Judicial District Court
                                 Dallas County, Texas
                        Trial Court Cause No. DC-11-08088-K

                                        ORDER
       Appellees Ray Fischer and Corporate Tax Management, Inc.’s motion to supplement

clerk’s record with full clerk’s record from Case No. 05-11-01221-CV is DENIED.


                                                   /s/   DAVID L. BRIDGES
                                                         JUSTICE